Title: From Benjamin Franklin to Schweighauser, 24 August 1780
From: Franklin, Benjamin
To: Schweighauser, Jean-Daniel


Sir,Passy Augt. 24 1780.
I received yesterday the Honour of your Letter of the 19th. Instant, where in you mention my having paid your former Accounts of Disbursements on the frigate Alliance and other Vessels, which you suppose was done with the approbation of Congress. The Congress have never yet had the Opportunity of giving their Opinion of those Accounts, and if they had Approved of them, it does not follow that they will approve of this, nor if I paid them to serve you and prevent your being long out of your money, does it follow that I am obliged to pay every subsequent Account that you or your Agents may think fit to present me. I had no order to make these Payments but I ventured to pay them because I imagined the Accounts to be just. I cannot venture to pay this, because I think unjust. The Navy Board by whose Order you say you furnish’d the Supplies are proper and good Judges of the Account: to them you ought to present it for payment. And you should not, methinks endeavour to avoid their Judgment and extort that Payment from me who am very ignorant of the Value as well as of the Necessity of those Supplies. But if I were ever so expert in such Matters, it would be impossible for me to judge of the Justice of the Charges by the Manner in which they are stated. For Example.
To Arnous, Timber Merchant for Sundries 1551. l.t. not mentioning what these Sundries were, nor what Price. To La Riviere, for Rum, Flour, butter, &c. 1194. l.t. 14. 6. no mention of Quantity or Price. To Beauvais, Grocer 1158.16.0 not saying even for what Goods. To Blodget, for Shirts 2650 l.t. not a word of the Number or Price. To idem for Linen Jackets and Stockings 1673. l.t. 5 0. No Notice taken of the Quantity or Number or Rates. These articles are Specimens only, not the whole. The greatest Part of the Account is of the same kind. Most of the Articles lump’d, without price or Quantity. Many of these Articles must probably have been unnecessary, Such as the Timber, the Cordage, the Bunting, the ship being fitted for Sailing before Capt. Landais went on Board. The latter Article too seems in Quantity enormous, and Article one in which the Price & Quantity are mentioned appears Clearly extravagant in both as 5 lb. Sealing Wax at 12 Livres a lb. which is nearly double the Value of the Best and 10 times more than he could want during the Voyage, to make the Capt. Accountable for the propriety of these Disbursements his Orders should appears, and his Approbation of the Several Accounts.
But such is the Account you have offerd me, naked of every customary Formality, not a Date to any Article, not an Authority for any Article. The first of them with two Words inserted might as well have served for the whole. The Account would then have stood thus, to Arnous Timber Merchant for Sundries. 31668. l.t. 12.3. This would have been nearly as satisfactory. And yet the Payment of this Account is what was demanded peremptorily by Drafts upon me even before I had a sight of it. And you take offence at my mentioning the Deficiency of Vouchers, as Reflection upon your Character for Probity, which you say is well established through all word, and this too is the Account which you are extreamly surprised at my not paying immediately, and which you threaten me you will pay yourself by selling Goods I have intrusted you with. If I do not comply with your Demand Permit me to say, that if I had paid it I believe my Constituents would have been extreamly supprised. And if your Character as a fair Dealer, is universally established, which I do not call in question, it was no established I imagine by rendring such Accounts nor will it be continued and supported by using such methods to extort the payment of them.
On considering the above with my preceeding Letters you will easily perceive that my paying the Account and afterwards demanding it of the King, must be improper & impraticable.
From the Character given of Captain Landais by one of his friends, I entertained the Opinion of him which you mention. But if he order’d and approv’d of the Articles & Charges in this Accounts, I must change that Opinion.
You mention with some resentiments my putting this Vessel in other “Hands than those of your representative at L’Orient” you are misinformed in the fact. As the Expence was intended to be the King’s, the Agent of the ministers had a Right to employ whom he pleas’d, and he did not consult me. I have taken no Business out of your Hands; I have in respect to you and your Appointment suffer’d it to take in Course there, tho’ I must own I have as mentioned in former Letters, been dissatisfied with the Commission you charge of 5 per Cent. Half the Money it was I suppose in this false Persuasion that I had wrong fully taken the Ship out of his Hands, that your representative reassumed the supplying while executing by her Another House, and persisted in it as you have told me contrary to your positive Orders. Upon him you seem to have some just Claim of Satisfaction. But if you excuse him, and take the affair upon yourself, then, I think as I said before, your proper method is, to send your account to the Navy Board of the eastern Department in consequence of those Orders you alledge the supplies where made. If they approve of it, they will discharge it. If you are longer out of your money then you ought to be, they will allow you Interest. But I forbid absolutely your selling any of the Goods I have deposited with you, to pay Debts, which not being of my contracting, nor contracted by my order, are not justly demandable of me. You are certainly Accountable to me for these Goods, and must restore them entire.
I am glad the Boxes will hold so many of the Gunbarrels, I did not think they would be so heavy. But as the making Smaller Boxes will encrease the Number and augment the Expence, I believe we must adhere to the Dimensions, and put up with the Inconvenience of their Weight. I have the honour to be, Sir,.
M. Schweighauser
